DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received March 3, 2021.  Claims 91, 93-108, and 111-116 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Amendments under 37 CFR 1.121(c)(2)
It is noted that amended claim 91 is currently presented as reciting “(iii) a second labeled detector RNA, wherein the second labeled detector RNA is a control; and (iv) a programmable nuclease”. However, claim 91 as filed July 22, 2020 previously recited “(iii) a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91, 93-108, and 111-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
Regarding claim 91, the new limitation of “a second labeled detector RNA, wherein the second labeled detector RNA is a control” appears to represent new matter. Regarding claim 93, the new limitation of a method of "(c) measuring a signal produced by cleavage of the second labeled detector RNA, wherein the signal indicates degradation by an RNase other than the programmable nuclease” appears to represent new matter.  No specific basis for these limitations was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitations.  Since no basis has been identified, the claims are rejected as incorporating new matter.
Response to Arguments
	Regarding claim 93, Applicants state that claim 91 has been amended to recite that the second labeled detector RNA is a control, which is supported in paragraph [0353] of the specification. Applicants state that the support for claim 93 is in paragraph [0462] of the specification that refers to “an RNase A positive control” with paragraph [0465] noting that RNAase acts “as positive RNA degradation control”. Accordingly, Applicants argue that the specification describes an embodiment in which a detector RNA non-complementary to the programmable nuclease as a control for RNase degradation (see remarks on page 9).


Claims 91, 93-108, and 111-115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Amended claim 91 recites “A method of detecting a target RNA in a sample” which uses “a programmable nuclease that comprises a HEPN1 domain and a HEPN2 domain”. The recitation that the programmable nucleases comprises “a HEPN1 domain and a HEPN2 domain” are structural limitations of the programmable nuclease. However, the claim additionally recites that the programmable nuclease “when complexed with the guide RNA and contracted with a plurality of the first labeled detector RNA, and plurality of the second labeled detector RNA, and the target RNA, cleaves a higher proportion of the plurality of the first labeled detector RNA as compared to the plurality of the second labeled detector RNA…wherein the first labeled detector RNA comprises at least one uracil and the second labeled detector RNA lacks a uracil; or 
	Regarding the genus of “a programmable nuclease that comprises a HEPN1 domain and a HEPN2 domain” the specification teaches that C2c2 (i.e. Cas13a) proteins possess two HEPN domains (see FIG. 1A). The specification further teaches that Cas13a proteins exhibit nucleotide sequence substrate cleavage specificity. For example, the specification teaches that Cas13a proteins from Lbu, Lwa, Ppr, and Hhe preferentially cleave homopolymers comprising uracil and lack adenosine (see FIG. 42C). The specification further teaches that Lba Cas13a cleaves a labeled detector RNA that comprises at least one adenosine and lacks a uracil (see FIG. 42C).
However, the claims are not limited to the amino acid sequences corresponding to these particular enzymes. This disclosure that some Cas13a proteins possess one type of nucleotide sequence specificity and other Cas13a proteins possess a divergent nucleotide sequence specificity illustrates the unpredictability of whether the mere presence of an HEPN1 domain and an HEPN2 domain is predictive of any particular nucleotide sequence cleavage specificity. The specification additionally provides an alignment of C2c2 (i.e. Cas13a, see [0094]) proteins from different species (see FIG 57). However, this alignment illustrates that there is a high degree of amino acid sequence variation that exists among different C2c2 proteins. Although 
Severinov (US 2017/0321198, priority to April 8, 2016) is a close prior art that does teach the use of C2c2 protein and C2c2 guide RNA to cleave, in the presence of target RNA, a non-complementary and fluorescently labeled detector RNA and to measure a detectable signal produced by cleavage of the labeled detector RNA (see [0230], [1064],and Fig 140A). Severinov does suggest that LshC2c2 preferentially cleavage a uracil target compared to adenine ([1051]), thereby indicating that at least some nucleotide sequence cleavage preference was known among proteins comprising a HEPN1 and HEPN2 domain. However, Severinov is silent with respect to any specific disclosures in terms of the structure of such C2c2 proteins that are mainly responsible for this nucleotide sequence cleavage preference for uracil over adenine. Accordingly, the knowledge that LshC2c2 was capable of cleaving a nucleic acid comprising uracil does not provide guidance for the genus of programmable nucleases 
It is further noted that the claims are not limited to Cas13a enzymes, but instead broadly refer to any “programmable nuclease that comprises a HEPN1 domain and a HEPN2 domain”. However, the state of the art regarding CRISPR-Cas nucleases comprising HEPN1 and HEPN2 domains is illustrated by the post-filing art of Koonin (Koonin et al. (2017) Current Opinion in Microbiology, 37-67-78). Regarding programmable nucleases in general, Koonin teaches that there was not a common structural characteristic that was in common among different types of programmable CRISPR nucleases (see Figure 1). For example, this is reiterated by Koonin who teaches that “the other parts of the Cas9 and Cas12 (the new designation for the type V effectors) proteins from different subtypes show no similarity to one another at the sequence or structure levels” (page 71, column 2, last paragraph). Accordingly, Koonin further supports the conclusion that there was a high degree of variation among different members of programmable CRISPR nucleases such that the structure of one member of the genus is not predictable based upon the structure of other members of the genus. 
Regarding programmable nucleases comprising a HEPN1 domain and a HEPN2 domain, Koonin teaches that additional type VI CRISPR nucleases include Cas13b and Cas13c nucleases (see Figure 1). However, the current specification is silent with respect to other subtypes of Type VI programmable nucleases or whether such programmable nucleases possess nucleotide sequence cleavage specificity or what this specificity is.
The post-filing art of Makarova (Makarova et al. (2019) Nature, 18:67-83) reviews the evolutionary classification of CRISPR-Cas systems (abstract). Regarding Cas13 proteins, Makarova teaches that the two HEPN domains are only distantly related to each other and 
In addition, the post-filing art of Gootenberg (Gootenberg et al. (2018) Science, 360:439-444) describes “a large diversity of dinucleotide cleavage motif preferences” among Cas13a and Cas13b enzymes tested (page 1, column 2, paragraph 1). For example, Gootenberg observed that many Cas13b proteins did not exhibit collateral cleavage of a homopolymer reporter (see Figure S3). This illustrates that the disclosure of nucleotide sequence cleavage specificity for Cas13a from Lbu, Lwa, Ppr, Hhe, and Lba is not representative or predictive of a nucleotide sequence cleavage specificity for the genus of programmable nucleases having a HEPN1 and HEPN2 domain. Gootenberg does teach observing a uracil cleavage specificity for PbuCas13b and an adenine cleavage specificity for PsmCas13b (see Figure S3), but the existence of such Cas13b enzymes, their structure, and whether these enzymes possessed nucleotide sequence cleavage specificity was not sufficiently predictable at the time of filing in view of the specification.
Regarding Cas13a enzymes, although the instant specification teaches that LwaCas13a is capable of cleaving homopolymers comprising uracil, as discussed above, Gootenberg teaches that it was not capable of cleaving the UC dinucleotide, despite the fact that the dinucleotide 
Accordingly, one of ordinary skill in the art would conclude based on the limited amount of guidance provided by the specification and the unpredictability in the art, that applicant was not in possession of the necessary nucleotide sequence substrate specificities of programmable nucleases comprising a HEPN1 domain and HEPN2 domain having the required nucleotide sequence cleavage specificity recited by the claims.

Regarding claim 115, it is noted that claim 115 recites that the C2c2 protein may be Ere Cas13a. However, the specification contains evidence that Ere Cas13a does not exhibit nucleotide sequence cleavage preference for either uracil or adenosine (see FIG. 42C). Accordingly, the description of Ere Cas13a is not a sufficient description of a programmable nuclease comprising a HEPN1 and HEPN2 domain that “cleaves a higher proportion of the plurality of the first labeled detector RNA as compared to the plurality of the second labeled detector RNA” when the first labeled detector RNA comprises either a uracil or an adenosine and the second labeled detector RNA lacks a uracil or an adenosine, respectively. As discussed above, the specification does not contain a disclosure of the structure of the Cas13a enzyme 
Response to Arguments
Applicants argue that the specification describes critical amino acid residues in the HEPN domains that when mutated abolished the RNA-cleavage activity of various C2c2 proteins (see remarks on page 10, last paragraph).
This argument has been fully considered but is not persuasive because the claims are not directed to a method of using a C2c2 protein whose nucleic acid cleavage activity is abolished. This disclosure does not specifically address how the knowledge of amino acids that when mutated can abolish the RNA-cleavage activity of various C2c2 proteins is predictive of the nucleotide sequence specificity of programmable nucleases having a HEPN1 and HEPN2 domains.
Applicants further argue that the specification recites the non-specific cleavage preference of six homologs as determined by cleavage assays described therein (see remarks on page 11, paragraph 2).
This argument has been fully considered but is not persuasive because the rejected claims are not limited to the specific nucleases whose nucleotide sequence cleavage preference has been described in the specification. In addition, the specification itself contains evidence that the amino acid sequence structures is highly variable. There is no guidance in the specification for any common amino acid sequence structure of these that is mainly responsible for the uracil or adenine nucleotide cleavage preference for the six homologs. Given the 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
September 15, 2021